Citation Nr: 1759246	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  15-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, J.C., and A.P.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In June 2016, the appeal was remanded to schedule the Veteran for a Board hearing.  In September 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a left knee disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO previously considered and denied the Veteran's claim for service connection for a left knee disorder.  The Veteran was notified of the decision, but he did not appeal that determination or submit new and material evidence within one year of such notification.

2.  The evidence received since the September 1998 rating decision, by itself or in conjunction with previously considered evidence, is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's tinnitus had its onset during his military service and has continued since that time.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the September 1998 rating decision is new and material, and the claim for service connection for a left knee disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1101 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a left knee disorder was previously considered and denied by the RO in a September 1998 rating decision.  The Veteran was notified of that decision; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the September 1998 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

In the September 1998 rating decision, the RO noted the Veteran's service treatment records documenting a left knee injury while in service in September 1995.  The RO also observed that the Veteran reported having left knee pain at the time of his separation examination; however, a clinical evaluation at that time was normal.  The RO found that there was no permanent residual or chronic disability.

The evidence received since the September 1998 rating decision includes private treatment records, the Veteran's statements, and hearing testimony.  Notably, there is new evidence suggesting that the Veteran has a left knee disorder related to his military service.  In this regard, an October 2009 private medical record indicated that the Veteran had left knee pain secondary to a fall in service in September 1995.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the evidence relates to unestablished facts necessary to substantiate the claim, namely a current disability and nexus.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left knee disorder.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including tinnitus, are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is entitled to service connection for tinnitus.

Initially, the Board notes the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.

Nevertheless, the Veteran has contended that he has tinnitus as a result of in-service noise exposure. See September 2016 hearing transcript; May 2010 statement.  His service personnel records do show that he served as an anti-tank assaultman.

The Veteran is competent to report in-service noise exposure and symptoms of tinnitus.  Layno v. Brown, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159 a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, there is no reason to doubt the credibility of the Veteran's lay assertions other than a lack of contemporaneous evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, the Veteran has consistently reported having tinnitus since his military service. See August 2009 VA examination report; May 2010 statement; September 2016 hearing transcript.

The Board does acknowledge the August 2009 VA examiner opined that the Veteran's tinnitus was not at least as likely as not related to his military service.  Rather, she found that the tinnitus was at least as likely as not associated with nonservice-connected hearing loss.  In so doing, she noted that the Veteran described ringing in his ears that occurs once a week and lasts for less than a minute, which not typical for tinnitus associated with noise exposure.  However, the examiner also noted in the report that the Veteran has had tinnitus since his military service.

Based on the foregoing, the Board finds the lay and medical evidence demonstrates continuity of symptomatology since the Veteran's military service.  Accordingly, service connection for tinnitus is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.


REMAND

During the September 2016 hearing, the Veteran indicated that there were outstanding private treatment records from his medical treatment at Terrace Heights Family Physicians that were not currently associated with his claims file.  The Veteran stated the records pertained to his left knee and right knee disorders.  Further, he testified that he had attempted to obtain the records, but was unable to secure them.  At that time, the Veteran's representative also requested that VA assist in obtaining the outstanding private treatment records.  The Board notes that VA is required to make reasonable efforts to obtain all relevant records, including private records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C. § 5103A (b); 38 C.F.R. § 3.159 (c)(1).  As such, a remand is necessary to obtain the outstanding private treatment records related to the Veteran's left knee and right knee disorders.

Additionally, the February 2013 VA examiner found there was no current disability.  However, there is evidence in the claims file suggesting the Veteran may have left knee and right knee disorders.  Therefore, the Veteran should be afforded another VA examination to determine the nature and etiology of any right or left knee disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers
who have provided treatment for his left and right knee disorders, including Terrace Heights Family Physicians. See September 2016 hearing transcript.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left and right knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current left and right knee disorder.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to it, including any injury and symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a right knee disorder that is caused by or aggravated by a left knee disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history", copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


